I concurred in the original opinion in this case and concur in the opinion rendered on rehearing, but I do not construe either opinion to mean that when an electrical power company is notified of trouble on a line it becomes its duty to cut off all current. *Page 221 
To do so would probably endanger more lives than it would protect. The legal duty is to immediately locate the trouble, ascertain the character and extent thereof and to with all reasonable speed do that which is found to be needful to protect lives and property from the dangers incident to the disarrangement of the flow of the electrical current.